Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that his due process and equal protection rights were violated by the nearly eight-year delay between the filing of his notice of appeal and the perfection of the appeal. The delay in the perfection of the appeal is in large part attributable to defendant’s failure to proceed pro se or to request assigned counsel (see, People v Gonzalez, 184 AD2d 525, 526, lv denied 80 NY2d 904; cf., Simmons v Reynolds, 898 F2d 865). (Appeal from Judgment of Niagara County Court, DiFlorio, J. — Criminal Sale Controlled Substance, 4th Degree.) Present — Pine, J. P., Fallon, Wesley, Balio and Boehm, JJ.